UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/28/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Value Fund February 28, 2014 (Unaudited) Common Stocks96.2% Shares Value ($) Automobiles & Components1.7% Cooper Tire & Rubber 104,180 2,597,207 Dana Holding 68,400 1,482,912 Gentherm 53,100 a 1,501,668 Modine Manufacturing 82,990 a 1,227,422 Motorcar Parts of America 43,000 a 1,059,090 Remy International 2,300 51,267 Thor Industries 55,677 3,118,468 Visteon 7,930 a 661,600 Banks10.1% Bank of Hawaii 5,149 300,959 Bank of the Ozarks 10,700 678,594 BankUnited 81,454 2,727,080 BBCN Bancorp 100,727 1,714,374 BofI Holding 14,900 a 1,387,190 Bryn Mawr Bank 49,570 1,412,249 Centerstate Banks 114,570 1,252,250 City Holding 23,570 b 1,043,680 City National 15,700 1,174,831 Columbia Banking System 51,400 1,347,708 Comerica 37,927 1,827,323 Community Bank System 44,345 1,615,488 CVB Financial 115,870 1,804,096 Dime Community Bancshares 62,270 1,046,136 Eagle Bancorp 26,850 a 919,881 East West Bancorp 60,408 2,155,962 F.N.B. 101,263 1,234,396 First Commonwealth Financial 138,000 1,175,760 First Financial Bankshares 37,740 b 2,282,515 First Merchants 49,737 1,065,367 First Midwest Bancorp 69,988 1,166,700 First Niagara Financial Group 382,195 3,466,509 FirstMerit 90,763 1,884,240 Flushing Financial 41,735 864,749 Great Southern Bancorp 11,800 338,660 Hancock Holding 58,357 2,010,982 Heritage Financial 70,318 1,246,738 Heritage Financial Group 65,289 1,218,946 Home Loan Servicing Solutions 83,800 1,719,576 Huntington Bancshares 261,310 2,490,284 IBERIABANK 27,100 1,775,050 Independent Bank 17,060 627,637 Investors Bancorp 42,462 1,126,092 MGIC Investment 90,500 a 810,880 National Bank Holdings, Cl. A 54,279 1,065,497 Ocwen Financial 68,720 a 2,572,877 PacWest Bancorp 29,460 1,278,564 Park Sterling 156,739 1,028,208 Popular 31,200 a 892,008 Rockville Financial 84,615 1,114,380 TCF Financial 114,300 1,842,516 Texas Capital Bancshares 56,300 a 3,544,085 Trustmark 37,956 915,878 Umpqua Holdings 94,800 b 1,684,596 Union First Market Bankshares 48,054 1,215,766 Westamerica Bancorporation 48,300 b 2,428,524 Wilshire Bancorp 58,380 592,557 Wintrust Financial 35,200 1,629,056 Capital Goods12.0% AAON 46,660 1,394,201 Aegion 19,028 a 440,498 Aerovironment 41,950 a 1,310,518 Albany International, Cl. A 40,990 1,478,919 Blount International 132,480 a 1,622,880 Brady, Cl. A 5,686 152,101 CLARCOR 46,100 2,670,573 Columbus McKinnon 63,960 a 1,628,422 DXP Enterprises 13,900 a 1,414,464 Dycom Industries 31,060 a 897,323 EnerSys 20,694 1,470,102 ESCO Technologies 38,834 1,391,811 Franklin Electric 15,317 667,668 FreightCar America 78,612 2,009,323 Generac Holdings 35,900 2,045,223 General Cable 40,760 1,254,593 Gibraltar Industries 60,096 a 1,107,569 Graco 51,300 4,002,939 GrafTech International 97,383 a,b 944,615 Granite Construction 33,240 1,221,902 Greenbrier Cos. 30,600 a 1,287,342 H&E Equipment Services 54,000 a 1,766,880 Harsco 37,850 950,792 Hexcel 53,052 a 2,387,340 Hyster-Yale Materials Handling 24,610 2,484,133 II-VI 65,120 a 1,067,317 ITT 32,000 1,404,800 John Bean Technologies 70,770 2,134,423 KBR 73,900 2,041,118 Lawson Products 34,950 a 514,814 Lincoln Electric Holdings 10,600 794,682 Lindsay 12,608 b 1,069,915 LSI Industries 80,505 667,386 Lydall 35,311 a 715,401 Manitowoc 52,300 1,618,162 Meritor 91,700 a 1,137,997 Miller Industries 59,200 1,068,560 Mueller Industries 9,710 606,681 Mueller Water Products, Cl. A 349,750 3,375,088 National Presto Industries 13,350 b 1,028,484 NCI Building Systems 99,020 a 1,689,281 Orbital Sciences 77,110 a 2,191,466 Orion Marine Group 96,023 a 1,084,100 Owens Corning 16,100 736,736 Regal-Beloit 12,000 884,280 Spirit Aerosystems Holdings, Cl. A 78,330 a 2,258,254 Standex International 30,520 1,688,061 Sun Hydraulics 33,800 1,429,740 Teledyne Technologies 23,400 a 2,292,732 Textron 100,570 3,992,629 Titan International 41,430 785,513 TriMas 46,530 a 1,563,873 Triumph Group 8,980 585,496 Tutor Perini 65,100 a 1,604,715 Twin Disc 41,800 1,035,386 Valmont Industries 4,070 b 592,714 Wabash National 67,500 a 911,925 Woodward 42,776 1,864,606 Commercial & Professional Services3.5% ABM Industries 48,400 1,366,332 Acacia Research 61,250 b 938,963 ACCO Brands 134,499 a 796,234 CBIZ 148,700 a,b 1,357,631 CDI 81,518 1,489,334 Clean Harbors 32,300 a 1,526,498 Corporate Executive Board 54,000 4,038,120 Covanta Holding 76,000 1,368,000 Deluxe 94,293 4,759,910 Ennis 35,420 559,636 FTI Consulting 72,874 a 2,127,192 ICF International 25,800 a 1,042,836 Korn/Ferry International 69,231 a 1,757,775 Tetra Tech 52,288 a 1,510,077 Consumer Durables & Apparel2.9% Crocs 21,500 a 327,445 CSS Industries 37,240 1,005,480 Deckers Outdoor 25,600 a 1,903,360 Harman International Industries 16,469 1,724,798 Iconix Brand Group 42,509 a 1,710,562 JAKKS Pacific 192,931 b 1,381,386 LeapFrog Enterprises 126,571 a,b 921,437 M.D.C. Holdings 18,930 590,427 M/I Homes 130,260 a 3,243,474 NACCO Industries, Cl. A 10,700 627,341 Skullcandy 75,700 a 636,637 Smith & Wesson Holding 71,400 a,b 821,100 UCP, Cl. A 66,933 1,064,235 Unifi 70,260 a 1,738,232 Universal Electronics 29,800 a 1,245,342 Wolverine World Wide 65,000 1,713,400 Consumer Services1.4% American Public Education 15,500 a 549,010 Capella Education 27,640 1,837,507 DeVry Education Group 17,140 720,051 Ignite Restaurant Group 18,195 a 222,707 Interval Leisure Group 122,400 3,328,056 LifeLock 52,900 a 1,053,239 Ruby Tuesday 88,200 a 540,666 Ruth's Hospitality Group 41,734 515,832 Wendy's 107,100 1,026,018 Diversified Financials4.1% Ares Capital 130,513 2,353,149 Asta Funding 35,560 a 298,704 Cash America International 35,100 1,404,702 DFC Global 67,900 a 558,817 Eaton Vance 114,732 4,341,459 Encore Capital Group 40,000 a,b 1,944,800 Fifth Street Finance 62,145 610,264 First Cash Financial Services 80,900 a 4,273,947 ING US 38,580 1,383,865 Janus Capital Group 93,926 1,051,032 New Mountain Finance 44,569 669,426 PHH 92,370 a,b 2,404,391 PICO Holdings 48,287 a 1,212,487 Stifel Financial 63,635 a 3,060,207 Walter Investment Management 74,393 a,b 1,900,741 World Acceptance 17,463 a,b 1,673,829 Energy5.8% Approach Resources 120,840 a,b 2,691,107 Atwood Oceanics 30,882 a 1,463,498 Bill Barrett 60,810 a 1,540,925 Cal Dive International 579,790 a,b 1,026,228 CARBO Ceramics 31,800 b 3,944,790 Delek US Holdings 44,900 1,246,424 Emerald Oil 114,090 a 873,929 Energy XXI 53,300 b 1,234,428 ERA Group 51,390 a 1,451,768 GulfMark Offshore, Cl. A 22,675 1,075,702 Helix Energy Solutions Group 62,400 a 1,475,136 ION Geophysical 241,700 a 983,719 Kodiak Oil & Gas 81,785 a 965,881 McDermott International 183,910 a,b 1,531,970 Natural Gas Services Group 17,420 a 566,150 Newpark Resources 90,600 a,b 1,007,472 Parker Drilling 4,790 a 38,655 PDC Energy 27,440 a 1,704,847 PetroQuest Energy 174,264 a 824,269 Rosetta Resources 8,920 a 395,780 Stone Energy 60,679 a 2,180,803 Synergy Resources 177,930 a 1,884,279 TETRA Technologies 186,300 a 2,235,600 Tidewater 34,089 1,660,816 Triangle Petroleum 30,024 a 269,015 Ultra Petroleum 31,640 a,b 796,062 Warren Resources 332,275 a 1,471,978 Western Refining 20,700 754,515 World Fuel Services 68,000 3,061,360 WPX Energy 33,800 a 595,556 Exchange-Traded Funds.3% iShares Russell 2000 ETF 9,000 b 1,057,680 iShares Russell 2000 Value ETF 10,769 b 1,076,900 Food & Staples Retailing.8% Andersons 19,050 1,044,702 Safeway 86,100 3,224,445 Spartan Stores 41,702 942,048 Village Super Market, Cl. A 27,900 764,739 Food, Beverage & Tobacco1.6% Crimson Wine Group 107,970 a 865,919 Darling International 139,130 a 2,807,643 Hillshire Brands 36,170 1,358,184 National Beverage 134,800 a 2,836,192 Sanderson Farms 15,800 1,214,072 TreeHouse Foods 27,600 a 1,966,776 Health Care Equipment & Services5.6% Accuray 63,570 a,b 596,287 Air Methods 24,500 a 1,323,490 Allscripts Healthcare Solutions 201,660 a 3,744,826 AmSurg 28,180 a 1,235,975 AngioDynamics 54,939 a 846,061 Antares Pharma 296,250 a,b 1,318,313 Chemed 71,469 b 6,046,277 CryoLife 86,099 857,546 Cynosure, Cl. A 52,500 a 1,615,950 Derma Sciences 84,053 a 1,234,739 Gentiva Health Services 15,170 a 162,471 HealthSouth 20,510 670,267 Hill-Rom Holdings 50,461 1,908,940 Invacare 43,914 870,375 Kindred Healthcare 111,997 2,425,855 Magellan Health Services 40,550 a 2,479,227 Owens & Minor 80,100 b 2,781,072 Patterson 66,400 2,733,024 Providence Service 38,800 a 1,031,692 Symmetry Medical 151,253 a 1,600,257 Syneron Medical 98,920 a 1,099,990 Team Health Holdings 23,400 a 1,053,468 Teleflex 6,140 626,219 WellCare Health Plans 20,115 a 1,243,509 Household & Personal Products1.1% Elizabeth Arden 50,600 a 1,546,842 Nu Skin Enterprises, Cl. A 24,083 2,011,412 WD-40 53,300 3,886,103 Insurance4.4% American Equity Investment Life Holding 126,955 2,775,236 American Financial Group 10,630 607,611 American National Insurance 9,950 1,129,226 Argo Group International Holdings 17,644 778,806 Assurant 9,310 611,015 Endurance Specialty Holdings 38,000 1,981,320 FBL Financial Group, Cl. A 8,532 356,979 Fidelity National Financial, Cl. A 58,940 1,948,556 HCC Insurance Holdings 30,948 1,358,617 Horace Mann Educators 114,980 3,289,578 The Hanover Insurance Group 35,139 2,067,578 Infinity Property & Casualty 13,600 1,003,000 Kemper 58,270 2,259,711 Maiden Holdings 130,000 1,459,900 Primerica 39,970 1,791,455 RLI 80,800 3,484,904 Stewart Information Services 62,844 2,323,971 Symetra Financial 32,440 639,068 Validus Holdings 37,142 1,367,197 Materials6.7% American Vanguard 76,820 1,709,245 AptarGroup 10,160 672,287 Avery Dennison 59,590 2,968,774 Balchem 25,400 1,282,954 Carpenter Technology 8,960 529,984 Chemtura 73,900 a 1,829,025 Crown Holdings 66,200 a 2,980,324 Cytec Industries 16,200 1,533,654 FutureFuel 78,200 1,356,770 Glatfelter 48,020 1,457,407 Global Brass & Copper Holdings 50,070 847,685 Greif, Cl. A 24,318 1,217,359 Haynes International 20,230 1,001,992 Headwaters 141,100 a 1,880,863 Intrepid Potash 96,590 a,b 1,430,498 Kaiser Aluminum 51,021 3,601,573 Kraton Performance Polymers 113,420 a 3,146,271 LSB Industries 48,800 a 1,595,272 Materion 57,320 1,696,099 Mercer International 180,685 a 1,577,380 Olin 104,410 b 2,734,498 Olympic Steel 33,930 933,414 PolyOne 56,360 2,113,500 RPM International 16,080 673,109 Sealed Air 48,400 1,647,536 Sensient Technologies 8,372 438,944 Sonoco Products 24,313 1,020,660 Stillwater Mining 68,560 a 928,302 Worthington Industries 61,060 2,433,852 Media1.0% E.W. Scripps, Cl. A 59,100 a 1,159,542 LIN Media, Cl. A 52,000 a 1,185,600 Media General, Cl. A 103,300 a,b 1,959,601 New Media Investment Group 27,441 a 395,154 Starz, Cl. A 40,760 a 1,303,505 World Wrestling Entertainment, Cl.
